Exhibit 10.69

SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

This SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (“Amendment”) is effective
as of December 4, 2006, by and between RESORTS INTERNATIONAL HOTEL, INC., a New
Jersey corporation (“Borrower”), and COMMERCE BANK, N.A., a national banking
association (“Lender”).

BACKGROUND

A. Borrower and Lender are parties to that certain Loan and Security Agreement
dated November 4, 2002 (as the same has been or may be supplemented, restated,
superseded, amended or replaced from time to time, the “Loan Agreement”). All
capitalized terms used herein without further definition shall have the
respective meaning set forth in the Loan Agreement and all other Loan Documents.

B. The Obligations are secured by continuing perfected security interests in the
Collateral.

C. Borrower has requested that Lender extend the Revolving Credit Maturity Date
and modify certain other terms of the Loan Agreement, and Lender has agreed to
such extension and modifications in accordance with and subject to the
satisfaction of the conditions hereof.

NOW, THEREFORE, with the foregoing Background incorporated by reference and
intending to be legally bound hereby, the parties agree as follows:

1. Amendments to Loan Agreement. Upon the effectiveness of this Amendment, the
Loan Agreement shall be amended as follows:

a. Section 1 of the Loan Agreement shall be amended by deleting each of the
definitions of “Consolidated EBITDA”, “Consolidated Net Income”, “Net Income”
and “Revolving Credit Maturity Date,” and replacing each as follows:

Consolidated EBITDA – With respect to any Person for any period, the sum of,
without duplication:

(a) the Consolidated Net Income of such Person for such period; plus

(b) provision for taxes based on income or profits of such Person and its
Subsidiaries for such period, to the extent that such provision for taxes was
deducted in computing such Consolidated Net Income; plus

(c) consolidated interest expense of such Person and its Subsidiaries for such
period, whether paid or accrued and whether or not capitalized (including,
without limitation, amortization of debt issuance costs and original issue
discount, non-cash interest payments, the interest component of any deferred
payment obligations, the interest component of all payments associated with
Capital Lease Obligations, commissions, discounts and other fees and charges
incurred in respect of letter of credit or bankers’ acceptance financings, and
net of the effect of all payments made or received pursuant to any Hedging
Agreement), to the extent that any such expense was deducted in computing such
Consolidated Net Income; plus



--------------------------------------------------------------------------------

(d) consolidated depreciation, amortization (including amortization of goodwill
and other intangibles but excluding amortization of prepaid cash expenses that
were paid in a prior period) and other non-cash items (excluding any such
non-cash expense to the extent that it represents an accrual of or reserve for
cash items in any future period or amortization of a prepaid cash expense that
was paid in a prior period) of such Person and its Subsidiaries for such period
to the extent that such depreciation, amortization and other non-cash expenses
were deducted in computing such Consolidated Net Income; minus

(e) non-cash items increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business.

Consolidated Net Income – With respect to any Person for any period, the
aggregate of the Net Income of such Person and its Subsidiaries for such period,
on a consolidated basis, determined in accordance with GAAP; provided that:

(a) the Net Income (but not loss) of any Person that is not a Subsidiary or that
is accounted for by the equity method of accounting will be included only to the
extent of the amount of dividends or distributions paid in cash to such Person
or a Subsidiary of such Person;

(b) the Net Income of any Subsidiary will be excluded to the extent that the
declaration or payment of dividends or similar distributions by that Subsidiary
of that Net Income is not at the date of determination permitted without any
prior governmental approval (that has not been obtained) or, directly or
indirectly, by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary or its stockholders except to the extent such
restriction is permitted pursuant to Section 7.9 of this Agreement;

(c) the Net Income of any Person acquired in a pooling of interests transaction
for any period prior to the date of such acquisition shall be excluded;

(d) the cumulative effect of a change in accounting principles shall be
excluded;

(e) any net gain or loss realized in connection with (i) any Asset Sale or
(ii) the disposition of any securities by such Person or any of its Subsidiaries
or the extinguishment of any Indebtedness of such Person or any of its
Subsidiaries shall be excluded; and

(f) any extraordinary gain or loss shall be excluded.

Net Income – With respect to any Person, the net income (loss) of such Person,
determined in accordance with GAAP and before any reduction in respect of
dividends on Preferred Capital Stock.

Revolving Credit Maturity Date – January 31, 2007.

b. Section 1 of the Loan Agreement shall be amended by adding the following
definitions of “Consolidated Total Debt” and “Total Leverage Ratio” in the

 

2



--------------------------------------------------------------------------------

appropriate alphabetical order:

Consolidated Total Debt – As at any date of determination, the aggregate stated
balance sheet amount of all Indebtedness of Colony and its Subsidiaries
determined on a consolidated basis in accordance with GAAP.

Total Leverage Ratio – On any date, the ratio of (a) Consolidated Total Debt on
such date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters most recently ended on or prior to such date, taken as one accounting
period.

c. Section 1 of the Loan Agreement shall be amended by deleting the definitions
of “Consolidated Amortization Expense”, “Consolidated Depreciation Expense”,
“Consolidated Interest Expense” and “Consolidated Tax Expense”.

d. Section 6.8(a) of the Loan Agreement is hereby amended and restated in its
entirety and shall read as follows:

(a) Total Leverage Ratio – Borrower shall not permit the Total Leverage Ratio of
Colony, as of the last day of any fiscal quarter beginning with the fiscal
quarter ending December 31, 2006, to exceed the correlative ratio indicated
below:

 

Fiscal Quarter

  

Total Leverage Ratio

December 31, 2006

   11.00:1.00

e. Sections 6.8(b) of the Loan Agreement is hereby amended and restated in its
entirety and shall read as follows:

(b) Consolidated EBITDA – Borrower shall not permit the Consolidated EBITDA of
Colony to be less than Twenty Three Million Dollars ($23,000,000) measured
quarterly as of each quarter end on a rolling four (4) quarter basis, beginning
with the fiscal quarter ending December 31, 2006.

f. Section 6.8(c) of the Loan Agreement is hereby deleted in its entirety.

2. Representations and Warranties and Covenants. Borrower warrants and
represents to Lender that:

a. No Default or Event of Default exists.

b. The making and performance of this Amendment will not violate any law,
government rule or regulation, court or administrative order or other such
order, or the charter, minutes or bylaw provisions of Borrower or violate or
result in a default (immediately or with the passage of time) under any
contract, agreement or instrument (including without limitation, the Indenture
Agreement), to which Borrower is a party, or by which Borrower is bound.

c. Borrower has all requisite power and authority to enter into and

 

3



--------------------------------------------------------------------------------

perform this Amendment, and to incur the obligations herein provided for, and no
later than December 15, 2006, Borrower shall provide Lender with evidence of all
proper and necessary action to authorize the execution, delivery and performance
of this Amendment.

d. This Amendment, when delivered, will be valid and binding upon Borrower, and
enforceable in accordance with its terms except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium and similar
laws affecting the enforcement of creditors’ rights generally and by general
equitable principles.

3. Ratification of Loan Documents. This Amendment is hereby incorporated into
and made a part of the Loan Agreement and all other Loan Documents respectively,
the terms and provisions of which, except to the extent modified by this
Amendment are each ratified and confirmed and continue unchanged in full force
and effect. Any reference to the Loan Agreement and all other Loan Documents
respectively in this or any other instrument, document or agreement related
thereto or executed in connection therewith shall mean the Loan Agreement and
all other Loan Documents respectively as amended by this Amendment. As security
for the payment of the Obligations, and satisfaction by Borrower of all
covenants and undertakings contained in the Loan Agreement, Borrower hereby
confirms its prior grant to Lender of a continuing first lien on and security
interest in, upon and to all of Borrower’s now owned or hereafter acquired,
created or arising Collateral as described in Section 3 of the Loan Agreement.

4. Confirmation of Surety. By their execution below, each Surety hereby consents
to, and acknowledges the terms and conditions of this Amendment, and agrees that
its Surety Agreement dated November 4, 2002, is ratified and confirmed, and
shall continue in full force and effect, and shall continue to cover all
obligations of Borrower outstanding from time to time, under the Loan Agreement
as amended hereby.

5. Effectiveness Conditions. This Amendment shall become effective upon the
following:

a. Execution and delivery by Borrower of this Amendment to Lender;

b. Payment by Borrower of an amendment fee in the amount of Twenty Five Thousand
Dollars ($25,000.00), which fee is fully earned on the date hereof, and is
non-refundable;

c. Reserved; and

d. Payment by Borrower of all of Lender’s Expenses in the amount of $5,209.00
owing to Blank Rome LLP. Borrower directs Lender to charge Borrower’s account
for such Expenses.

6. Limitations. Notwithstanding anything to the contrary in the Loan Agreement,
Borrower agrees that any further cash Advances or issuances of Letters of Credit
under the Loan Agreement will require specific approval from Lender. In order to
facilitate such request, Lender will require information regarding the purpose
and nature of the borrowing, plans for payment and adequate time to consider the
request. Lender may, in its sole discretion, refuse any such requests; provided,
however, in the event Lender refuses any such request Borrower’s obligation to
pay the Unused Line Fee under Section 2.7(c) of the Loan Agreement shall be
suspended from the date of any such refusal until the date of any subsequent
cash Advance or issuance of a Letter of Credit.

 

4



--------------------------------------------------------------------------------

7. Confirmation of Indebtedness. Borrower confirms and agrees that as of
November 30, 2006, the total principal amount of cash Advances outstanding under
the Revolving Credit is $9,296,000.00 and the aggregate face amount of Letters
of Credit outstanding is $4,386,698.59, all of which amounts, together with all
accrued and unpaid interest, fees and Expenses, are owing or outstanding without
any setoff, defense, counterclaim or deduction of any nature.

8. GOVERNING LAW. THIS AMENDMENT, AND ALL MATERS ARISING OUT OF OR RELATING TO
THIS AMENDMENT, AND ALL RELATED AGREEMENTS AND DOCUMENTS, SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF NEW JERSEY. THE
PROVISIONS OF THIS AMENDMENT AND ALL OTHER AGREEMENTS AND DOCUMENTS REFERRED TO
HEREIN ARE TO BE DEEMED SEVERABLE, AND THE INVALIDITY OR UNENFORCEABILITY OF ANY
PROVISION SHALL NOT AFFECT OR IMPAIR THE REMAINING PROVISIONS WHICH SHALL
CONTINUE IN FULL FORCE AND EFFECT.

9. Modification. No modification hereof or any agreement referred to herein
shall be binding or enforceable unless in writing and signed by Borrower and
Lender.

10. Duplicate Originals: Two or more duplicate originals of this Amendment may
be signed by the parties, each of which shall be an original but all of which
together shall constitute one and the same instrument.

11. Waiver of Jury Trial: BORROWER AND LENDER EACH HEREBY WAIVE ANY AND ALL
RIGHTS IT MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION, PROCEEDING
OR COUNTERCLAIM ARISING WITH RESPECT TO RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO OR UNDER THE LOAN DOCUMENTS OR WITH RESPECT TO ANY CLAIMS ARISING OUT OF
ANY DISCUSSIONS, NEGOTIATIONS OR COMMUNICATIONS INVOLVING OR RELATED TO ANY
PROPOSED RENEWAL, EXTENSION, AMENDMENT, MODIFICATION, RESTRUCTURE, FORBEARANCE,
WORKOUT, OR ENFORCEMENT OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS.

[REMAINDER OF PAGE LEFT BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Amendment the day
and year first above written.

 

BORROWER: RESORTS INTERNATIONAL HOTEL, INC. By:  

/s/ Francis X. McCarthy

Name:   Francis X. McCarthy Title:   Executive Vice President – Finance/CFO
LENDER: COMMERCE BANK, N.A. By:  

/s/ Peter L. Davis

  Peter L. Davis, Senior Vice President SURETIES: RESORTS INTERNATIONAL HOTEL &
CASINO, INC. By:  

/s/ Francis X. McCarthy

Name:   Francis X. McCarthy Title:   Executive Vice President – Finance/CFO
COLONY RIH HOLDINGS, INC. By:  

/s/ Francis X. McCarthy

Name:   Francis X. McCarthy Title:   Executive Vice President – Finance/CFO NEW
PIER OPERATING COMPANY, INC. By:  

/s/ Francis X. McCarthy

Name:   Francis X. McCarthy Title:   Executive Vice President – Finance/CFO